Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an expansion device” in claim 9, line 4, interpreted as an expansion valve as taught in º 10 of the instant specification and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The claims include a number of further teachings using generic placeholder language such as:
“a bearing assembly” in claim 1, line 5,
“filter elements” in claim 4, line 2,
“a compressor unit” in claim 9, line 2,
“a condenser unit” in claim 9, line 3, 
“an evaporator unit” in claim 9, line 5, and
a “bearing arrangement” in claim 9, line 7.
It is noted that these recitations have not been interpreted under 35 U.S.C. 112(f) as the terms such as “bearing”, “filter”, and “compressor” are all structural elements or devices rather than functions and the recitations thus do not fall within the format of generic placeholder plus function.
Because these claim limitations is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claim 9 is objected to because of the following informalities:  
In line 9 of claim 9, the phrase “the a difference” should be corrected to read “a difference”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-10, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,176,092 B1 to Butterworth et al. and US Patent No. 5,497,631 to Lorentzen et al.

    PNG
    media_image1.png
    655
    557
    media_image1.png
    Greyscale

Butterworth teaches limitations from claim 1 in fig. 3, shown above, a cooling system comprising 
a refrigerant cycle for cycling refrigerant from a compressor (12, which includes the housing 39 and motor driving elements disposed therein as taught in col. 6, lines 43-45) to a condenser (14) and from the condenser (14) to an evaporator (16); 
a lubrication cycle having at least one lubricating refrigerant supply line (72) for providing refrigerant as lubricant to a bearing assembly (50 and 52 inside the compressor 12, as taught in col. 11, lines 11-23); and 
at least one filter (78, taught in col. 11, lines 24-30) coupled to the refrigerant supply line (72 as shown) for filtering the refrigerant upstream from the bearing assembly (50 and 52), and
an accumulator (reservoir 74) coupled to the at least one lubricating refrigerant supply line (72) downstream of the at least one filter (78, as shown) and upstream of the bearing assembly (50 and 52 inside compressor 12, as shown), wherein the liquid refrigerant in the second compartment is configured to serve as a reserve lubricant for the bearing assembly (as taught in col. 11, lines 11-23).  

    PNG
    media_image2.png
    248
    444
    media_image2.png
    Greyscale

Butterworth does not the accumulator having two compartments, a first compartment being filled with a gas or a spring and a second compartment holding the liquid refrigerant balanced by the compression of the gas or spring.  Lorentzen teaches in fig. 1, shown above, an accumulator for use in a refrigeration system (pressure vessel of “variable volume element 5” taught in col. 3, lines 9-14), the accumulator including a lower compartment (7) for receiving refrigerant from the system and an upper compartment (8) containing “pressurized gas filling compartment 8 or even spring-actuated pressure” for biasing a membrane (6) between the two compartments (col. 3, lines 35-40).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Butterworth with the variable volume accumulator of Lorentzen in order to provide an additional means for controlling the flow and pressure of lubricating refrigerant in addition to the metering valves (82 and 84) taught for this purpose in the system of Butterworth while also allowing the amount of refrigerant stored to be varied, for example to compensate for the effects of refrigerant leakage as taught in Lorentzen’s col. 2, lines 21-23.

    PNG
    media_image3.png
    548
    515
    media_image3.png
    Greyscale

Butterworth teaches limitations from claim 9 in fig. 5, shown above, a cooling system comprising a refrigerant cycle line (shown in fig. 5) for cycling refrigerant from at least a compressor unit (12, which includes the housing 39 and motor driving elements disposed therein as taught in col. 6, lines 43-45) for compressing gaseous refrigerant [and delivering the gaseous refrigerant] to a condenser unit (14, as shown) for condensing gaseous refrigerant to liquid refrigerant, from the condenser unit (14) to an expansion unit (metering device 28) for expanding the liquid refrigerant, from the expansion device (28) to an evaporator unit (16) for evaporating the liquid refrigerant to gaseous refrigerant, and from the evaporating unit (16) back to the compressor unit (12), wherein at least the compressor unit comprises a refrigerant lubricated bearing arrangement (50 and 52, as taught in col. 11, lines 19-23),
a refrigerant supply line (72) branching off from the refrigerant cycle (from the condenser 14 as shown in fig. 3) for providing the refrigerant as a lubricant to the compressor unit (12) (as taught in col. 11, lines 11-23), wherein a difference between ta first pressure level of the evaporator (16) and a second pressure level of the condenser (14) drives the refrigerant as a lubricant to the compressor unit (and particularly the housing 39) (as taught in col. 16, lines 39-44, the embodiment of fig. 5 does not include a refrigerant pump and condenser pressure is used to drive refrigerant to the compressor 14), 
at least one filter (78, taught in col. 11, lines 24-30) coupled to the refrigerant supply line (72 as shown) for filtering the refrigerant upstream from the compressor unit (housing 39 thereof), and
an accumulator (reservoir 74) coupled to the at least one lubricating refrigerant supply line (72) downstream of the at least one filter (78, as shown) and upstream of the bearing assembly (50 and 52 inside compressor 12, as shown), wherein the liquid refrigerant in the second compartment is configured to serve as a reserve lubricant for the bearing assembly (as taught in col. 11, lines 11-23).  
Butterworth does not the accumulator having two compartments, a first compartment being filled with a gas or a spring and a second compartment holding the liquid refrigerant balanced by the compression of the gas or spring.  Lorentzen teaches in fig. 1, shown above, an accumulator for use in a refrigeration system (pressure vessel of “variable volume element 5” taught in col. 3, lines 9-14), the accumulator including a lower compartment (7) for receiving refrigerant from the system and an upper compartment (8) containing “pressurized gas filling compartment 8 or even spring-actuated pressure” for biasing a membrane (6) between the two compartments (col. 3, lines 35-40).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Butterworth with the variable volume accumulator of Lorentzen in order to provide an additional means for controlling the flow and pressure of lubricating refrigerant in addition to the metering valves (82 and 84) taught for this purpose in the system of Butterworth while also allowing the amount of refrigerant stored to be varied, for example to compensate for the effects of refrigerant leakage as taught in Lorentzen’s col. 2, lines 21-23.

Butterworth teaches limitations from claim 10 in fig. 3, shown above, the cooling system of claim [9], wherein the refrigerant supply line (72) branches off from the refrigerant cycle line (at the sump 64 as shown in fig. 3). 

Butterworth teaches limitations from claim 18 in fig. 5, shown above, a cooling system comprising 
a refrigerant cycle for cycling refrigerant from a compressor (12, which includes the housing 39 and motor driving elements disposed therein as taught in col. 6, lines 43-45to a condenser (14) and from the condenser (14) to an evaporator (16); 
a lubrication cycle having at least one lubricating refrigerant supply line (72) for providing refrigerant as lubricant to a bearing assembly (50 and 52 inside the compressor 12, as taught in col. 11, lines 11-23), wherein a difference between ta first pressure level of the evaporator (16) and a second pressure level of the condenser (14) drives the refrigerant as a lubricant to the compressor unit (and particularly the housing 39) (as taught in col. 16, lines 39-44, the embodiment of fig. 5 does not include a refrigerant pump and condenser pressure is used to drive refrigerant to the compressor 14),  
at least one filter (78, taught in col. 11, lines 24-30) coupled to the refrigerant supply line (72 as shown) for filtering the refrigerant upstream from the bearing assembly (50 and 52), and
an accumulator (reservoir 74) coupled to the at least one lubricating refrigerant supply line (72) downstream of the at least one filter (78, as shown) and upstream of the bearing assembly (50 and 52 inside compressor 12, as shown), wherein the liquid refrigerant in the second compartment is configured to serve as a reserve lubricant for the bearing assembly (as taught in col. 11, lines 11-23).  
Butterworth does not the accumulator having two compartments, a first compartment being filled with a gas or a spring and a second compartment holding the liquid refrigerant balanced by the compression of the gas or spring.  Lorentzen teaches in fig. 1, shown above, an accumulator for use in a refrigeration system (pressure vessel of “variable volume element 5” taught in col. 3, lines 9-14), the accumulator including a lower compartment (7) for receiving refrigerant from the system and an upper compartment (8) containing “pressurized gas filling compartment 8 or even spring-actuated pressure” for biasing a membrane (6) between the two compartments (col. 3, lines 35-40).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Butterworth with the variable volume accumulator of Lorentzen in order to provide an additional means for controlling the flow and pressure of lubricating refrigerant in addition to the metering valves (82 and 84) taught for this purpose in the system of Butterworth while also allowing the amount of refrigerant stored to be varied, for example to compensate for the effects of refrigerant leakage as taught in Lorentzen’s col. 2, lines 21-23.

Regarding claim 20, Butterworth teaches a chiller system having a compressor for delivering refrigerant to a condenser and an evaporator, the compressor including bearings lubricated by refrigerant circulated by a lubrication cycle which includes a filter in a refrigerant supply line upstream of the bearing assembly and the system further including a “metering device 28”, taught as a fixed orifice in col. 6, lines 25-28.  Butterworth does not teach this device being an expansion valve.  Lorentzen teaches in col. 3, lines 5-6, a refrigeration cycle system having a “throttling valve 3” used as an expansion device thereof, the throttling valve being “of a conventional type, e.g. A thermostatic valve”.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Butterworth with the thermostatic throttling valve of Lorentzen because both fixed orifices and thermostatic expansion valves are well known within the art as expansion mechanisms for use in vapor compression refrigeration cycles and because the use of a thermostatic expansion valve provides allows the expansion device to adjust to instant operating temperatures of the system to maintain desired or optimal conditions for heat exchange in the evaporator.  Further, such “simple substitution of one known element for another to obtain predictable results” is an exemplary rationale for supporting a finding of obviousness under 35 U.S.C. 103 as set forth in MPEP 2143 Examples of Basic Requirements of a Prima Facie Case of Obviousness and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claims 2-6,  11-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Butterworth and Lorentzen as applied to claim 1 above, and further in view of US Publication No. 2018/0066871 A1 to Matsukura et al.

Regarding claim 2, Butterworth teaches a chiller system having a compressor for delivering refrigerant to a condenser and an evaporator, the compressor including bearings lubricated by refrigerant circulated by a lubrication cycle which includes a filter in a refrigerant supply line upstream of the bearing assembly.  Butterworth does not teach the filter being at least one of an acid filter, a desiccant filter, and a particle filter.  Matsukura teaches in ¶ 96-97 a refrigerant circulating device having in a pipe thereof a “filter dryer (filtration unit) 27 provided partway long the cooling pipe 26”, the filter dryer having “a filter that removes contaminants within the refrigerant and a desiccant that traps moisture (not shown in the drawing). The filter dryer 27 preferably also has an acid acceptor that traps acid (not shown in the drawing) as well as the desiccant” (emphasis added by examiner).  Although the term “particle” is not used, the “contaminants” taught to be removed in ¶ 97 are particularly taught in ¶ 20 as “any suspended matter (contaminants) in the condensed refrigerant” thus teaching the filter to be a particle filter as claimed.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Butterworth with the multipurpose filter unit of Matsukura in order to remove a broad range of contaminants and compounds from the refrigerant which, if allowed to accumulate, could lead to damage, loss of effectiveness, or loss of operating lifespan for the refrigeration system.

Regarding claim 3, Butterworth does not teach the filter being at a combined filter unit having at least an acid filter and a desiccant filter.  Matsukura teaches in ¶ 96-97 a refrigerant circulating device having in a pipe thereof a “filter dryer (filtration unit) 27 provided partway long the cooling pipe 26”, the filter dryer having “a desiccant that traps moisture (not shown in the drawing) [and preferably also] an acid acceptor that traps acid (not shown in the drawing) as well as the desiccant.”  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Butterworth with the multipurpose filter unit of Matsukura in order to remove a broad range of contaminants and compounds from the refrigerant which, if allowed to accumulate, could lead to damage, loss of effectiveness, or loss of operating lifespan for the refrigeration system.

Regarding claim 4, Butterworth does not teach the filter being a plurality of filter elements, comprising an acid filter, a desiccant filter, and a particle filter.  Matsukura teaches in ¶ 96-97 a refrigerant circulating device having in a pipe thereof a “filter dryer (filtration unit) 27 provided partway long the cooling pipe 26”, the filter dryer having “a filter that removes contaminants within the refrigerant and a desiccant that traps moisture (not shown in the drawing). The filter dryer 27 preferably also has an acid acceptor that traps acid (not shown in the drawing) as well as the desiccant” (all emphasis added by examiner).  Although the term “particle” is not used, the “contaminants” taught to be removed in ¶ 97 are particularly taught in ¶ 20 as “any suspended matter (contaminants) in the condensed refrigerant” thus teaching the filter to be a particle filter as claimed.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Butterworth with the multipurpose filter unit of Matsukura in order to remove a broad range of contaminants and compounds from the refrigerant which, if allowed to accumulate, could lead to damage, loss of effectiveness, or loss of operating lifespan for the refrigeration system.
Neither Butterworth, nor Matsukura teaches the acid filter being disposed upstream of the desiccant filter and the particle filter, and the desiccant filter being arranged upstream of the particle filter.  One of ordinary skill in the art at the time the application was effectively filed would have recognized the order in which these filters are to be installed to be a matter of obvious design choice as the MPEP identifies in 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 that “choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” is an exemplary rationale to support a finding of obviousness.  In this case, there are a finite number of orders in which to arrange three filters, with six options specifically (i.e. particle, acid, desiccant; particle, desiccant, acid; acid, particle, desiccant; acid, desiccant, particle; desiccant, particle, acid; and desiccant, acid, particle), each with a reasonable expectation of success as each arrangement passes the refrigerant through all filters before it reaches any other components which may be sensitive to the contaminants to be removed.  Further, the MPEP states in 2144.04 Legal Precedent as Source of Supporting Rationale VI. C. Rearrangement of Parts, that where shifting the arrangement of parts would not modify the operation of a device, the rearrangement of parts in a system is a matter of routine skill in the art.  In this case, as the refrigerant must flow through all three filters in sequence regardless of their order before it reaches any other components, it is found that the sequence itself does not modify the operation of the cooling system.

Regarding claim 5, Butterworth does not teach the filter of his invention “adapted to absorb, catch, or trap certain molecules from the refrigerant by chemical or physical adsorption”.  Matsukura teaches in ¶ 96-97 the filter of his invention having “a filter that removes contaminants within the refrigerant and a desiccant that traps moisture (not shown in the drawing). The filter dryer 27 preferably also has an acid acceptor that traps acid (not shown in the drawing) as well as the desiccant”, teaching physical trapping of contaminants by the filter and moisture by the desiccant, and chemical trapping of acid by the chemical composition of the “acid acceptor” (¶ 92, 93, 97).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Butterworth with the multipurpose filter unit of Matsukura in order to remove a broad range of contaminants and compounds from the refrigerant which, if allowed to accumulate, could lead to damage, loss of effectiveness, or loss of operating lifespan for the refrigeration system.

Regarding claim 6, Butterworth does not teach the filter comprising an acid filter which filters hydrofluoric and/or hydrochloric acids from the refrigerant using one of Alumina, Silica, Graphite Oxide, Graphene Oxide, Manganese Oxide, or Aluminosilicate.  Matsukura teaches in ¶ 93 that the acid acceptor of his invention “is an activated alumina” and teaches in ¶ 7 that this element is provided because “Acidic compounds such as hydrogen fluoride [i.e. hydrofluoric acid], hydrogen chloride [i.e. hydrochloric acid] and trifluoroacetic acid generated as a result of oxidation and decomposition, or acidic water produced by dissolution of these compounds in water, can cause corrosion of componentry (such as metals and sealing materials) inside equipment.”  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Butterworth with the alumina acid acceptor of Matsukura as such a material is capable of removing the hydrofluoric and hydrochloric acids taught by Matsukura in ¶ 7 to prevent corrosion of the refrigeration system.

Regarding the limitations of claim 11, refer to the above rejection of claim 2.

Regarding the limitations of claim 12, refer to the above rejection of claim 3.

Regarding the limitations of claim 13, refer to the above rejection of claim 4.

Regarding the limitations of claim 14, refer to the above rejection of claim 5.

Regarding the limitations of claim 15, refer to the above rejection of claim 6.

Regarding the limitations of claim 19, refer to the above rejection of claim 4.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Butterworth and Lorentzen as applied to claim 1 above and further in view of Matsukura and US Patent No. 7,563,739 to Kilthau et al.

Regarding claim 7, Butterworth teaches a chiller system having a compressor for delivering refrigerant to a condenser and an evaporator, the compressor including bearings lubricated by refrigerant circulated by a lubrication cycle which includes a filter in a refrigerant supply line upstream of the bearing assembly.  Butterworth does not teach the filter being a desiccant filter for filtering dissolved or free water from the refrigerant.  Matsukura teaches in ¶ 96-97 a refrigerant circulating device having in a pipe thereof a “filter dryer (filtration unit) 27 provided partway long the cooling pipe 26”, the filter dryer having a desiccant that traps moisture”.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Butterworth with the moisture trapping filter dryer of Matsukura in order to prevent corrosion which can result from the exposure of metal parts of the refrigeration system to trapped water thus extending the working life of the system.
Neither Butterworth nor Matsukura teaches the filtering material being “selected from the group of Zeolite Scavenger sorbents, calcium zeolites, sodium zeolites, potassium zeolites, magnesium zeolites, graphene oxide, and polymers.”  Kilthau teaches various materials for use as desiccants including sodium zeolites (col. 2, lines 4-13) and potassium zeolites (col. 2, lines 22-29).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Butterworth and Matsukura with the zeolite materials of Kilthau as such materials are well known and well understood by those skilled in the art to be effective and reliable for use as desiccants.

Regarding the limitations of claim 16, refer to the above rejection of claim 7.

Claims 8 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Butterworth and Lorentzen as applied to claim 1 above, and further in view of Matsukura in view of US Patent No. 5,253,523 to Bernardin.

Regarding claim 8, Butterworth teaches a chiller system having a compressor for delivering refrigerant to a condenser and an evaporator, the compressor including bearings lubricated by refrigerant circulated by a lubrication cycle which includes a filter in a refrigerant supply line upstream of the bearing assembly.  Butterworth does not teach the filter being a particle filter for filtering particles.  Matsukura teaches in ¶ 96-97 a refrigerant circulating device having in a pipe thereof a “filter dryer (filtration unit) 27 provided partway long the cooling pipe 26”, the filter dryer having “a filter that removes contaminants within the refrigerant” with the “contaminants” taught to be removed in ¶ 97 are particularly taught in ¶ 20 as “any suspended matter (contaminants) in the condensed refrigerant” thus teaching the filter to be a particle filter as claimed.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Butterworth with the particle trapping filter dryer of Matsukura in order to prevent such particles from entering the compressor and causing additional wear and damage to the component thereof, the filtering of these particles thus extending the working life of the system.
Neither Butterworth nor Matsukura teaches the filter being “a stainless steel mesh or a magnet”.  Bernardin teaches in the Abstract of his invention and in col. 3, line 46-49, a refrigeration chiller system having a magnetic filter disposed therein to filter rust (iron oxide) which accumulates within the system over time.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Butterworth and Matsukura with the magnetic filter of Bernardin in order to accumulate iron oxide both magnetically and mechanically through the screen magnetic screen of Bernardin to provide additional reliability that rust in the circuit will be successfully removed by the filter before it is able to harm the moving parts of the system.

Regarding the limitations of claim 17, refer to the above rejection of claim 8.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argues on pp. 19-17 of the response that a person of ordinary skill in the art would have understood “an expansion device” as “a structural element or device rather than a function” and “would understand that is meant by expansion devices, including expansion valve and equivalent structures providing the function of an expansion valve” and that the interpretation of “an expansion device” as invoking 35 U.S.C. 112(f).
In response, examiner disagrees.  The term “expansion device” can refer to a number of different structures performing the function of “expansion”, including thermostatic expansion valves (such as those taught in col. 3, lines 5-6 of Lorentzen) and fixed orifices (such as those taught in col. 6, lines 25-28 of Butterworth).  One of ordinary skill in the art would have understood that an expansion valve is only one example of an expansion device which might be used in the context given by the independent claims, with the specification referring to this device in ¶ 10 as “an expansion device (not particularly illustrated), e.g., an expansion valve”.  As such, examiner does not agree that the word “expansion device” “have a sufficiently definite meaning” as referring only to an expansion valve to prevent interpretation under 35 U.S.C. 112(f) and this argument is not found to be persuasive.  
Should applicant wish to limit the claims to recite only an “expansion valve”, this term should be used in the claims rather than “expansion device”.

Applicant argues on pp. 17-18 that the amendments to the claims overcome the rejections under 35 U.S.C. 112 set forth in the Non-Final Rejection of 13 October 2021.
In response, examiner agrees and these rejections are withdrawn.

Applicant argues on pp. 18-20 of the reply that Butterworth does not teach the limitations added by amendment to independent claims 1 and 9 (and included in new independent claim 18) with regard to the presence and structure of the accumulator.
In response, examiner agrees but directs applicant’s attention to the new grounds of rejection set forth above in which Lorentzen is relied upon to teach this accumulator in combination with Butterworth.

Applicant argues on pp. 20-21 that claim 1 as amended no longer claims the same invention as claim 7 of co-pending application No. 16/685704 and that the rejection of claim 1 under the doctrine of double patenting set forth in the Non-Final Rejection is thus overcome.
In response, examiner agrees and this rejection has been withdrawn.  Examiner further notes that claim 7 of application No. 16/685704 has been cancelled, further obviating this ground of rejection.

Conclusion

    PNG
    media_image4.png
    580
    505
    media_image4.png
    Greyscale

US Publication No. 2019/0211834 A1 to Hasegawa et al. teaches in fig. 3, shown above, a refrigeration system having a compressor (2) and a lubricating refrigerant supply unit (25) for supplying lubricant to bearings of the compressor (¶ 34) and further including a liquid refrigerant storage unit (41) having a container with a body (44) for containing a refrigerant (R) to be supplied to the compressor as lubricant, the container being biased by a piston (45) and spring (46) to deliver the stored refrigerant.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/
Examiner, Art Unit 3763                                                                                                                                                                                             12 May 2022

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763